DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 12/17/2021, PROSECUTION IS HEREBY REOPENED. New non-final rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDWARD J GLICK/           Supervisory Patent Examiner, Art Unit 2871                                                                                                                                                                                             
Response to Arguments
Claims 7-8, 11 are cancelled. Claims 1-6, 9-10 and 12-23 are pending.
Applicant’s arguments, see appeal brief, filed 1/21/22, with respect to the rejection(s) of the claims 1-6, 9, 10, and 12-23 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 2, line 2-4, the limitation “pressing the second and third half-cells together via a controlled volume of the further liquid crystal material” is indefinite insofar as the delivering of the further liquid crystal material between the second and third half cells would not press the half-cells together, it would push them further apart.

In claim 18, lines 1-3 and 3-5, the limitations “pressing the first and second half-cells together via a controlled volume of the liquid crystal material” and “pressing the second and third half-cells together via a controlled volume of the further liquid crystal material, while the second half-cell is already combined with the first half-cell” are indefinite 
Consequently, claims 2 and 18 have not been further considered regarding the prior art as a rejection based upon applied prior art cannot be sustained if such rejection is based on assumptions concerning what is being claimed.  See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).

2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 removes the requirement in claim 4 that no more than a single component laminated to each side of the stretched polymer film, by requiring both a protection film and an alignment layer to be on each side of the stretched polymer film.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 5 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a) (1) and 102(a)(2) as being anticipated by HIROTA (JP 2010097118).
Regarding claim 6, HIROTA teaches a liquid crystal display device (fig 9) comprising a liquid crystal material (15a) contained directly between a first control component 40a in including a stack of layers (19a/22a/23a/29a/31a/32a/33a) and a polarizer component1(14c/9a/8/9b/14d) and a further liquid crystal material (15b) contained directly between the polarizer component (14c/9a/8/9b/14d) and another control component (40b) including another stack of layers (19b/22b/23b/29b/31b/32b/33b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

1.	Claims 1, 17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over HIROTA (JP2010097118) as IDS & International Written Report provided.

    PNG
    media_image1.png
    436
    369
    media_image1.png
    Greyscale

Regard to claim 1, HIROTA discloses a liquid crystal device (see Fig. 9), wherein the liquid crystal device comprises 
liquid crystal material 15a contained between a first half-cell 16/1c/40a [a TFT/electrode forming portion 40a on the TFT substrate 1c attached to polarizing plate 16] and a second half-cell 14c/9a/8/9b/14d [a polarizing plate 8] and 
further liquid crystal material 15b contained between the second half-cell 14c/9a/8 [ polarizing plate 8] and a third half-cell 40b/1d/17 [a TFT/electrode forming portion 40b on the TFT substrate 1d attached to polarizing plate 17]; 
wherein 
the second half-cell 14c/9a/8 comprises a polarizer component 8
wherein 
the first half-cell 16/1c/40a comprises a first control component including a stack of layers defining electrical control circuitry [the TFT / electrode forming portion 40a];  
the third half-cell 40b/1d/17 comprises another control component including another stack of layers defining electrical control circuitry [the TFT / electrode forming portion 40b]. 

IROTA fails to disclose a method of producing a liquid crystal device, wherein the method comprises: combining the first half-cell and the second half-cell; and combining the second half-cell and the third half-cell while the second half-cell is already combined with the first half-cell.

However, it should be recognized that paragraph 18 of HIROTA describes that the device is made by disposing the polarizing plate 8 between liquid crystal panel 100a and liquid crystal panel 100b. As each panel 100a and 100b is already complete when the polarizing plate is disposed therebetween, i.e., the first half cell and the counter substrate 14c of the first liquid crystal display 100a were already attached to one another, and the third half cell and the counter electrode 14d of the second liquid crystal display 100b were already attached one another. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to dispose the polarizer component 8 of HIROTA onto the counter substrate 14c first to complete the combining of the first and second half cells and subsequently dispose the counter substrate 14d of the second liquid crystal display 100b onto the polarizer component t 8 

Regard to claim 17, the method of producing a liquid crystal device of HIROTA explained above with respect to claim 1 would require pressing the second and third half-cells together via adhesive layer 9a and 9b and curing the adhesive while the second half-cell is already combined with the first half-cell.

Regard to claim 22, in the method of producing explained above regarding claim 1, the liquid crystal material 15a is contained directly between the first and second half-cells, and the further liquid crystal material 15b is contained directly between the second and third half-cells.

Regard to claim 23, in the method of producing explained above regarding claim 1, the combining of the second and third half cells would be completed without interposing any polarizer element between the second and third half-cells as the adherence of the polarizer 8 to substrate 14c completes the combining of the first and second half cells.

s 4, 5, 9, 10, 12-15, 20 and 21 are rejected under 35 USC 103 as being unpatentable over HIROTA as applied to claims 1 and 6 above and further in view of TOYOOKA et al (USP 7,307,679).

Regard to claims 4 and 20, HIROTA teaches all the characteristic features of the claimed invention as described above regarding claim 1, except that the polarizing component comprises a stretched polymer film. TOYOOKA teaches that polarizing films comprising a stretched polymer film are routinely used in liquid crystal display devices (see col.59, lines 26-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device of HIROTA by substituting the stretched polymer film polarizer as taught by TOYOOKA for the polarizing plate 8 in view of its equivalent performance and routine use in liquid crystal display devices. With this modification, there is not more than a single layer (14c and 14d) laminated to each side of the stretched polymer film via adhesive layers 9a and 9b.

Regard to claim 5, HIROTA teaches all the characteristic features of the claimed invention as described above regarding claim 4 except that the second half cell comprises alignment layers coated over the outer surfaces of the protection films. HIROTA teaches two protection films 14c and 14d laminated on opposite sides of the stretched polymer film polarizer. TOYOOKA teaches the routine use of alignment layer in liquid crystal display devices (see col 10, line 26-40). Additionally, it is common practice to use alignment layers in liquid crystal devices to improve display 

Regard to claim 12, HIROTA teaches all the characteristic features of the claimed invention as described above regarding claim 6, except that the polarizing component comprises a stretched polymer film. TOYOOKA teaches that polarizing films comprising a stretched polymer film are routinely used in liquid crystal display devices (see col.59, lines 26-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device of HIROTA by substituting the stretched polymer film polarizer as taught by TOYOOKA for the polarizing plate 8 in view of its equivalent performance and routine use in liquid crystal display devices.

Regard to claim 13 and 21, TOYOOKA teaches that the stretched polymer film comprises iodine crystalline needles (iodine molecules) aligned unidirectionally so as to have a polarizing capability (see col 59, lines 26-56).

Regard to claim 14 and 15, HIROTA teaches all the characteristic features of the claimed invention as described above regarding claim 6 except that the an alignment layers defines opposite outer surfaces of the polarizer component.  TOYOOKA teaches the routine use of alignment layer in liquid crystal display devices (see col 10, line 26-

Regard to claims 9 and 10, HIROTA teaches a liquid crystal display having all the characteristic features of the claimed invention except that the polarizer component comprises a stretched polymer film, and alignment layer on at least one side of the stretched polymer film. TOYOOKA teaches that polarizing films comprising a stretche3d polymer film are routinely used in liquid crystal display devices (see col.59, lines 26-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device of HIROTA by substituting the stretched polymer film polarizer as taught by TOYOOKA for the polarizing plate 8 in view of its equivalent performance and routine use in liquid crystal display devices. TOYOOKA also teaches the routine use of alignment layers in liquid crystal display devices (see col 10, line 26-40). Additionally, it is common practice to use alignment layers in liquid crystal devices to improve display performance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display of HIROTA to include alignment layer on each of the protection films 14c and 14d to improve display performance.

.

3.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over HIROTA (JP 201097118) as applied to claim 1 above, and further in view of Wild (US 2019/0148417).

Regard to claim 19, HIROTA teaches a method of producing a liquid crystal display having all the characteristic features of the invention of claim 1, except the adhering of the individual liquid crystal display panels to a first and second carrier, pressing the carriers together and then releasing the carriers from the panels. 

Wild teach that the method of manufacturing a liquid crystal display by adhering display component to two carriers, then pressing the carriers together to adhere the components to one another, then removing the carriers from the components is a conventional method of manufacturing a liquid display.  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to employ the carriers taught by Wild to press and adhere the panels of HIROTA together to produce the liquid crystal display since this is a convention method manufacturing a liquid crystal display.
Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 and 16 require that the further liquid crystal be delivered after combining the second and third half cells. That is not the case in HIROTA nor would it be an obvious modification HIROTA, thus these claims should be objected to as including allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871